Citation Nr: 1037632	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression, to include as secondary to 
service-connected eye disability. 

2.  Entitlement to service connection for a headache disorder, 
claimed as depression, to include as secondary to service-
connected eye disability. 

3.  Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for a heart disability, as a result of treatment 
at a Department of Veterans Affairs medical facility in July 
2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 
1954. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the Veteran's claims currently on appeal.

Following an April 2009 statement of the case, the Veteran timely 
filed a substantive appeal, VA Form 9 in May 2009.  On the VA 
Form 9, the Veteran indicated that he was appealing the claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a heart disability.  Subsequently, the RO issued an April 2010 
supplemental statement of the case (SSOC) for the claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a heart disability, as well as the claims for service connection 
for an acquired psychiatric disability and headache disorder.  
The SSOC notes that a substantive appeal was received in May 
2009, but does not identify the particular issues appealed.  In 
June 2010, the RO certified all three issues to the Board.  In 
July 2010, the Veteran's representative presented argument on all 
three issues.  In light of the foregoing, the Board finds that 
all three issues listed on the cover of this document have been 
timely perfected and are properly before the Board for 
adjudication.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) 
(noting that VA waives objection to timeliness of substantive 
appeal by taking actions that lead the Veteran to believe that an 
appeal was perfected). 

The Board notes that the Veteran's specific claim related to 
service connection for depression.  A recent Court of Appeals for 
Veterans Claims (Court) decision has held that a veteran, who is 
a lay person, is not competent to diagnose his specific 
psychiatric disability.  Therefore, VA must consider whether the 
Veteran's psychiatric symptoms regardless of the label attached 
to them warrant service connection.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Accordingly, the Board has recharacterized the 
issue as service connection for an acquired psychiatric 
disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service- connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show: (1) that a current disability exists; and (2) 
that the current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 (2009).

The Veteran contends that he has an acquired psychiatric 
disability and headache disorder due to his service-connected eye 
disability.   The record shows that the Veteran has been treated 
for various psychiatric disabilities, to include anxiety and 
depression due to his declining health.  None of the treatment 
records, however, address whether any acquired psychiatric 
disability is due to his service-connected eye disability.  
Additionally, the record shows that the Veteran has complained of 
headaches.  On remand, the Veteran should be afforded 
examinations to determine the etiology of any acquired 
psychiatric disability and headache disorder, to include whether 
they are due to his service-connected eye disability. 

For benefits to be granted under the provisions of 38 U.S.C. § 
1151, the evidence must demonstrate that the claimant sustained 
additional disability as a result of VA medical treatment and 
that such additional disability either (A) was caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment; or 
(B) was the result of an event which was not reasonably 
foreseeable.  In determining whether a veteran has an additional 
disability, VA compares a veteran's condition immediately before 
the beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to a veteran's condition 
after such care or treatment.  To establish causation, the 
evidence must show that VA medical care resulted in additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability does 
not establish cause.  Benefits under 38 U.S.C. § 1151 cannot be 
granted if additional disability is the result of the natural 
progress of a disease.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination proximately caused 
a veteran's additional disability, it must be shown that VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider.  Whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable, but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with informed consent procedures.

In this case, the Veteran essentially contends that due to a 
misdiagnosis on July 23, 2006, at the VA Medical Center in 
Oklahoma City that he acquired heart complications.  He asserts 
that he was treated for lung problems and inquired on multiple 
occasions with the VA as to his symptoms but his calls were not 
returned.  The following month, he was admitted to a private 
facility for a heart problem.  

Review of the claims folder shows that a chest x-ray was competed 
by VA in July 2006.  The report of the x-ray showed that there 
was a small focus of opacification suited laterally in the right 
lung base, and the lungs were otherwise clearly bilaterally.  
Also, his heart size was normal, there were no hilar or 
mediastinal masses seen, subsequent x-rays showed that there were 
no appreciable changes, and there was no pleural effusion.  It 
was recommend that chest x-rays be repeated in two weeks.  
Records from Midwest Regional Medical Center show that the 
Veteran was admitted in August 2006 for dyspnea with recent 
pneumonia and angina with multiple ventricular contractions.  
Current treatment records reflect that the Veteran has congestive 
heart failure.  On remand, an opinion should be rendered 
addressing the Veteran's claim.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for an examination 
to ascertain the nature and etiology of 
any current acquired psychiatric 
disability, including specifically, an 
assessment as to whether any current 
disability is etiologically related to 
his service-connected eye disability or 
service.  The claims file and a copy of 
this Remand must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.

The examiner should clearly identify if 
the Veteran currently has an acquired 
psychiatric disability and the diagnosis 
of such.  

The examiner should determine whether 
any acquired psychiatric disability 
found on examination was caused by, or 
aggravated by the Veteran's service-
connected eye disability.  If the 
service-connected eye disability 
aggravated (i.e., permanently worsens) 
the acquired psychiatric disability, the 
examiner should identify the percentage 
of disability which is attributable to 
the aggravation. See 38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

If an acquired psychiatric disability 
was not aggravated by service, the 
examiner should provide an opinion as to 
whether there is a 50 percent 
probability or greater that it is 
causally or etiologically related to the 
Veteran's period of active service.  

A clear rationale for all opinions, to 
include a discussion of the facts and 
medical principles involved, should be 
noted.

2.	 Schedule the Veteran for an examination 
to ascertain the nature and etiology of 
any current headache disorder, including 
specifically, an assessment as to 
whether any current disability is 
etiologically related to the service-
connected eye disability or service.  
The claims file and a copy of this 
Remand must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.

The examiner should clearly identify if 
the Veteran currently has a headache 
disorder.  

The examiner should determine whether 
any headache disorder found on 
examination was caused by, or aggravated 
by the Veteran's service-connected eye 
disability.  If the service-connected 
eye disability aggravates (i.e., 
permanently worsens) the headache 
disorder, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation.  See 38 
C.F.R. 
§ 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).  

If a headache disorder was not 
aggravated by service, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is causally or 
etiologically related to the Veteran's 
period of active service.  

A clear rationale for all opinions, to 
include a discussion of the facts and 
medical principles involved, should be 
noted.

3.	Arrange for a medical professional to 
review the Veteran's VA claims folder 
and a copy of this Remand.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.

The review must provide an opinion, with 
supporting rationale, as to whether 
there is a 50 percent probability or 
greater that the Veteran sustained a 
heart disability that was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing care to the Veteran. 

The reviewer should discuss the VA's 
course of treatment of the Veteran in 
July 2006.  The reviewer should also 
provide an opinion as to whether any 
such consequences were or were not 
reasonably foreseeable.  In this 
connection, the reviewer should be 
informed by the discussion of 
"foreseeability" above.  

If the reviewing professional determines 
that physical examination and/or 
diagnostic testing of the Veteran is 
necessary, or that a specialist should 
be consulted, such should be scheduled.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder.

4.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



